Title: From James Madison to Horatio Gates, 10 March 1802
From: Madison, James
To: Gates, Horatio


My dear Sir
Washington Mar. 10. 1802
I duly recd. your two kind letters of the 11 & 16. Ult: the former by the mail, the latter by Genl Stephens. I need not assure you that the requests of both have been attended to, but I ought to account for the delay in acknowledging them, by pleading the frailty & fluctuations incident to my health. I learn with much pleasure that you enjoy so comfortable a share of this blessing, and that it is doubled to you by the full measure of it enjoyed by Mrs. Gates.
The politics of the present day present so wide a field, that both for your sake & my own, I will no farther glance at the subject than to congratulate you that Europe once more sees the sword in the scabbard, and that notwithstanding the menacing tone within the doors of Congress, there appears little danger that our internal tranquility will be disturbed. The Newspapers will give you Lear’s information from St. Domingo which is again becoming a Theatre of blood & devastation.
I thank you most cordially for the invitation to your hospitable mansion, but I can not promise myself the benefit of it. In my relaxation, from this place, I am obliged to keep in mind that I am a farmer, and am willing to flatter myself, that my farm will be the better for my presence.

I return you the letter from Genl. Armstrong, whose great talents are acknowledged I find by all parties, & consequently whose resignation could not fail to excite regret in the one which claimed them. It is fortunate that he has found so respectable a successor.
Mrs. Madison offers her affectionate regards to Mrs. Gates & yourself, to which you will both permit me to add mine. Yrs. very sincerely & respectfully
James Madison
 

   
   RC (NN: Emmet Collection).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:457, 470.



   
   The National Intelligencer of 10 Mar. 1802 published extracts of Tobias Lear’s 12 Feb. letter to JM describing the arrival of the Leclerc expedition and its efforts to reassert French sovereignty in Saint-Domingue (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:462–64).



   
   For John Armstrong’s letter to Gates on the former’s resignation, see Gates to JM, 16 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:470, 471 n. 2).


